Citation Nr: 0503101	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty April 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The veteran asserts that he suffers from hepatitis C as a 
result of his military service, including donating blood 
while serving in Vietnam.  Hepatitis C was first diagnosed in 
1991, at which time it was specifically noted in a December 
1991 private hospitalization report, that the veteran's 
history was absolutely noncontributory, with a history of 
prior surgical procedures, blood transfusions, or drug abuse.  
It was further noted that he had not drank any alcohol for 10 
years and was not taking aspirin.   The examiner noted that 
he was a Vietnam veteran and had lived in Vietnam for a year.  

The veteran has indicated that the treating physicians have 
told him that his hepatitis may be associated with his 
service in Vietnam.  The veteran's representative has 
requested that the veteran be afforded an examination to 
determine if his hepatitis C is related to his service.  
Based on the foregoing, the Board finds that the veteran 
should be afforded the appropriate VA examination for the 
purpose of addressing the veteran's contentions in this case.  
38 C.F.R. § 3.159(c)(4).

The veteran should be scheduled for the 
appropriate VA examination to ascertain 
the etiology of his hepatitis C.  In this 
regard, the examiner should be provided 
the veteran's entire claims file for 
review.  The physician should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hepatitis C is related to his military 
service.  The examiner should set forth 
any supporting rationale for any 
conclusion.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



